DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-28 are canceled.
Claims 29-48 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 5/19/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10672508. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
U.S. Patent No. 10672508
Claim 39: A method for controlling a device to advance e-health objectives of a user with context sensitive messages, based on stored personal e-health information and real-time or near real-time events, the method comprising:

receiving endpoint data associated with one or more endpoint devices;
receiving personal e-health information associated with the user;
selectively controlling access, by a remote service or platform to the personal e-health information, wherein the service or platform is associated with one or more medical professionals and/or behavioral scientists;
generating a token by applying A) one or more rules controlled by the one or more medical professionals and/or behavioral scientists B) in relation to the received real-time or near real-time events and the personal e-health objectives of the user;
based on the token and the endpoint data:
generating one or more context sensitive messages or alerts for advancing the personal e-health objectives of the user; and

sending the one or more context sensitive messages via the selected delivery medium.

at least one interface configured for communication via a wide area network and a local area network; and

enable the first user to set one or more triggers for controlling operation of an application device at the user premises based on at least one event detected using information from the user premises, and wherein the application device is in communication with the wide area network;
enable a first user to locally store at least a portion of the information on the application hub and to selectively invite one or more individuals to access the locally stored information via a remote wide area network connection,
enable the first user to control secured access to the locally stored information by the invited one or more individuals that have been authenticated, and
enable the first user to revoke authentication credentials of at least one of the invited one or more individuals and disallow access to the locally stored information.



Claims 39-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10403394. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
U.S. Patent No. 10403394
 Claim 39: A method for controlling a device to advance e-health objectives of a user with 
receiving the real-time or near real-time events specifying activities related to the personal e-health objectives of the user;
receiving endpoint data associated with one or more endpoint devices;
receiving personal e-health information associated with the user;
selectively controlling access, by a remote service or platform to the personal e-health information, wherein the service or platform is associated with one or more medical professionals and/or behavioral scientists;
generating a token by applying A) one or more rules controlled by the one or more medical professionals and/or behavioral scientists B) in relation to the received real-time or near real-time events and the personal e-health objectives of the user;
based on the token and the endpoint data:

selecting a delivery medium comprising one or more of the endpoint devices and/or one or more external platforms; and
sending the one or more context sensitive messages via the selected delivery medium.


     an application services layer module including logic controllable by a services management center, said application services layer module enables a first gateway user to store personal e-health information on a gateway and to selectively invite a user or group of users to access said personal e-health information via a remote wide area network connection, providing secure access and authentication credentials to the invited user or group of users and enabling the first gateway user or group of users and enabling the first gateway user to control the type and amount of the personal e-health information the invited user or group of users may access, and wherein the application services layer module enables the first gateway user to revoke the authentication credentials of the invited user or group of users and disallow access to the personal e-health information.
      


Claims 39-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9569587. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application

     a local area network; and
an application services module including logic and programming to
     enable a first user to locally store information on the application hub and to selectively invite one or more individuals to access the locally 
stored information via a remote wide area network connection,
enable the first user to control secured access to the locally stored information by the invited one or more individuals that have been authenticated, and
enable the first user to revoke authentication credentials of at least one of the invited one or more individuals and disallow access to the locally stored information.
U.S. Patent No. 9569587

    at least one data communication interface providing wide area network and local area network access; and
     an application services layer module including logic controllable by a services management center, the application services layer module providing the capability for a application gateway user to: store personal e-health information on the application gateway,selectively invite another user group of users to access the personal e-health information from the application gateway via a remote wide area network connection, provide secure access and authentication credentials to another user or group of users, enabled the first gateway user to control a type and amount of the personal e-health information another user or group of users can access, and  revoke the authentication credentials of the another user or group of users and disallow access to the personal e-health information.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46-48 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter. 
The instant claims are drawn to a “computer-readable storage medium”, which in light of the disclosure, appears to encompass electronic signals. Examiner notes that, the term does not appear to have been defined in the specification as to explicitly excluding all forms of transitory media, and thus will be interpreted as to encompassing signals for the purposes of examination. Examiner respectfully suggests that the rejections can be overcome by amending the claims to recite a “non-transitory computer-readable storage medium”, or “medium” or “media” is replaced by “device or “memory” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 46-48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raduchel (US 8,600,776).
Claim 46: Raduchel disclose receiving the events specifying activities related to the personal e-health objectives of the user and receiving personal e-health information associated with the user in (fig.6;9;col.35,lines 34-51). Raduchel disclose selectively controlling access by a remote service or platform to the personal e-health information wherein the service or platform is associated with one or more medical professionals and/or behavioral scientists in (col.35,lines 4-33). Raduchel disclose generating a token by applying A) one or more rules controlled by the one or more medical professionals and/or behavioral scientists B) in relation to the received events(col.25,lines 1-26) and the personal e-health objectives of the user and based on the token causing one or more context sensitive message or alerts for advancing the personal e-health objectives of the user to be sent in (col.27,lines 42-67). 

Claim 48: Raduchel disclose generating the one or more context sensitive messages or alerts is further based on records of previous effectiveness of prior causation actions in (col.27,lines 42-67).
Allowable Subject Matter
Claims 29-38 are allowed.

USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HOSUK SONG/Primary Examiner, Art Unit 2435